Citation Nr: 0630693	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  02-22 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability secondary to the veteran's service-connected 
migraine headaches.

2.  Entitlement to service connection for an unspecified 
disorder manifested by dizziness secondary to the veteran's 
service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1969 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
depression, tinnitus, a right eye condition and an 
unspecified disorder manifested by dizziness as secondary to 
the veteran's service-connected migraine headaches.  

In January 2004, the Board denied service connection for 
depression secondary to the veteran's service-connected 
migraines and remanded the remaining issues for additional 
development.  The case is again before the Board for further 
appellate consideration.  

The Board notes that in a November 2004 rating decision, 
issued in December 2004, the RO granted service connection 
for tinnitus on a direct basis at a 10 percent disability 
rating.  As this is considered a grant in full for service 
connection of tinnitus, the issue of service connection of 
tinnitus on a secondary basis is moot and is no longer on 
appeal.  See Grantham v. Brown, 114 F.3d 1156 (1997).   

The issue of service connection for a right eye disorder 
secondary to the veteran's service-connected migraine 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran has an unspecified disorder manifested by dizziness 
that is related to his service-connected migraine headaches.


CONCLUSION OF LAW

An unspecified disorder manifested by dizziness is not 
proximately due to or the result of service-connected 
migraine headaches, and was not aggravated thereby.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, April 2002 and January 2004 letters satisfied 
the four elements delineated in Pelegrini, supra.  Neither 
the veteran nor his representative has alleged any prejudice 
with respect to the timing of the notification, nor has any 
been shown.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or effective date, if service connection 
was granted on appeal for an unspecified disorder manifested 
by dizziness secondary to the veteran's service-connected 
migraine headaches.  However, in light of the Board's 
determination that the criteria for service connection for 
this issue have not been met, no effective date or disability 
rating will be assigned, so there can be no possibility of 
any prejudice to the claimant under the holding in Dingess, 
supra.  

Service medical records, VA medical records and examination 
reports, non-VA medical records and lay statements have been 
associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the issue addressed in this decision and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  Generally, when a veteran 
contends that a service-connected disability has caused a new 
disorder, there must be competent medical evidence that the 
secondary disorder was caused or chronically worsened by the 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998).  The Court has held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992).

Service connection for migraine headaches was granted in a 
May 1994 rating decision.  In the present case, the veteran 
contends that he has a disability manifested by dizziness 
which is caused by his service-connected migraine headaches, 
and that this disability should be service-connected 
secondary to his service-connected migraine headaches.

The veteran's service medical records do not show any 
treatment for dizziness or any disorder manifested by 
dizziness secondary to his migraine headaches.  His 
separation Report of Medical Examination and Report of 
Medical History do not reflect any disorder manifested by 
dizziness.  

Post-service medical treatment records do not reflect 
treatment for any disorder manifested by dizziness secondary 
to his migraine headaches.  A March 2004 VA brain and spinal 
cord examination report reflects the veteran's contentions 
that he has had dizziness since a head injury in 1971, and 
that he gets dizzy when he gets a headache.  The veteran 
stated that he has been unable to walk due to shortness of 
breath since 1995, that he had a heart attack and stroke and 
had become dizzy seven years prior to the examination while 
walking.  He described the dizziness as feeling faint.  He 
stated that when he becomes dizzy, he needs to sit down or he 
falls down, and that he becomes dizzy when he stands up or 
sits down.  The examiner opined that the etiology of the 
dizziness is not neurogenic, but medical and that an examiner 
would need to look at the cardiovascular etiological factors 
of this dizziness as the patient has a history of 
hypertension, type 2 diabetes mellitus, chronic obstructive 
pulmonary disease, depressive disorder and anxiety.  He 
observed that the veteran said he does become dizzy while 
having migraine headaches, but at other times he also 
mentioned the he becomes dizzy and faint while he is walking.  
The examiner's conclusion was that it is less likely that the 
dizziness is caused by migraine headaches, but that dizziness 
has been associated with the headaches.  A February 2005 VA 
neurological examiner reported that the veteran's dizziness 
is nonspecific and that it has been associated with the 
headaches but he has had dizziness without the headaches as 
well.  The examiner, after reviewing the veteran's detailed 
history about his dizziness and his other medical history, 
opined that the dizziness is not likely related to his 
migraine headaches, and that its etiology is most likely 
cardiovascular in origin, such as orthostasis, as well as 
other cardiovascular causes.  The examiner noted that the 
veteran reported he had dizziness since his head injury.  He 
again opined that the etiology of the veteran's dizziness was 
multi-factorial, due to such factors as osteostasis and post 
concussional syndrome with chronic dizziness.  

There is no medical evidence that the veteran's service-
connected migraine headaches cause the veteran's dizziness or 
are responsible for any disorder which would cause the 
veteran's dizziness.  In terms of the veteran's own 
statements, he, as a layperson, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Based on the above, the Board concludes that there is no 
competent medical evidence that supports the appellant's 
contention of an etiological relationship between his 
migraine headaches and his dizziness.  Thus, the 
preponderance of the medical evidence is against service 
connection for a disability manifested by dizziness secondary 
to the veteran's service-connected migraine headaches.  
Accordingly, the service connection claim for an unspecified 
disability manifested by dizziness secondary to his service-
connected migraine headaches is denied.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an unspecified disorder manifested by 
dizziness secondary to the veteran's service-connected 
migraine headaches is denied.




REMAND

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date or 
disability rating if service connection is granted on appeal 
for a right eye disorder secondary to the veteran's service-
connected migraine headaches.  In order to comply with the 
holding in Dingess, supra, with regards to VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits, VA must provide such notice.  

A February 2005 VA eye examiner opined that despite repeated 
ocular eye examination, there was no etiology detected in the 
right eye for his alleged decrease in vision.  VA treatment 
records from June through August 2002 reflect a diagnosis of 
optic atrophy in both eyes, but did not provide a link to the 
veteran's service connected migraine headaches.  In a January 
2006 examination report, the VA examiner observed that the 
veteran's optic nerves appeared to be normal in color and, 
therefore, the diagnosis of optic atrophy was suspect.  
However, he opined that the problem associated with the 
diagnosis was optic atrophy.  In addition, the examiner 
indicated that the veteran had cataracts, one of which had 
been removed, that he had strabismus which was possibly 
congenital and that he may have congenital amblyopia.  The 
examiner did not offer a clear opinion as to whether the 
veteran has a diagnosed disorder of his right eye, and if so, 
whether it is secondary to his service-connected migraine 
headaches.  In instruction paragraph 4 of the January 2004 
remand, the Board instructed VA to provide a medical opinion 
as to whether any found right eye disorder was the result of 
or has been caused by the veteran's service-connected 
migraine headaches.  The required medical opinion was not 
rendered, and this must be done on remand.  Therefore, this 
case must be remanded for compliance with the Board's January 
2004 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. The VA must review the entire file and 
ensure for the remaining issue on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted for a right eye disorder, as 
outlined by the Court in Dingess, supra.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist.

2. After completion the above 
development, VA should return the 
veteran's claims file VA examiner who 
conducted the January 2006 VA eye 
examination to be reviewed by that 
examiner to provide the required 
etiological opinion.  The examiner should 
furnish an opinion with supporting 
rationale, as to whether the veteran has 
a right eye disorder, and if so, whether 
it is at least as likely as not (50 
percent likelihood or greater) that such 
disorder is proximately due to, or the 
result of, the veteran's service-
connected migraines.  If the etiology of 
the diagnosed disorder is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  The 
examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.  If the 
January 2006 VA examiner is no longer at 
the VA, another appropriate examiner 
should provide the above-noted 
opinion(s).  If the VA finds that an 
additional examination is necessary in 
order to decide the claim, such 
examination should be scheduled and 
conducted.  

3. After the above development has been 
completed, VA should readjudicate the 
appellant's claim.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


